Citation Nr: 0206643	
Decision Date: 06/20/02    Archive Date: 06/27/02

DOCKET NO.  95-20 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

Entitlement to service connection for ataxia manifested by a 
gait disorder.

(The issues of increased ratings for the service-connected 
dementia and headaches will be the subjects of a later 
decision.)

(The issue of entitlement to waiver of recovery of an 
overpayment of $1,444.00 of VA disability compensation is the 
subject of a separate decision under the same docket number.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from April 1992 to November 
1993.  In December 1993, he claimed service connection for 
several disorders resulting from a closed head injury.  This 
case comes to the Board of Veterans' Appeals (Board), in 
part, from a January 1995 decision by the Washington, DC, 
Regional Office (RO) that denied service connection for 
ataxia.

The January 1995 RO decision also granted service connection 
for headaches and dementia, as residuals of the closed head 
injury, and assigned 10 and 50 percent evaluations, 
respectively.  This case also comes to the Board from October 
and December 1996 RO decisions that denied increased 
evaluations for headaches and dementia, respectively.  An 
August 1997 RO decision increased to 30 percent the 
evaluation for headaches, and a June 2001 RO decision 
increased to 70 percent the evaluation for dementia.

In a December 1998 letter from his representative, the 
veteran claimed service connection for narcolepsy.  That 
claim has not been addressed by the RO and it is referred for 
development and adjudication.

The Board notes that, in January 1995, the veteran appealed 
the denial of service connection for dysphasia; however, 
service connection for dysphasia was granted by a May 1996 
hearing officer's decision, so that issue is not before the 
Board.  Likewise, in December 1996, he appealed the denial of 
service connection for a cervical spine disorder, but service 
connection for cervical spondylosis was granted by a June 
2001 RO decision, and that issue is not before the Board, 
either.

The Board is undertaking additional development on the issues 
of increased ratings for the service-connected dementia and 
headaches pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  

After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
those issues.


FINDING OF FACT

In service, the veteran sustained a closed head injury and 
currently has subjective complaints of headache but does not 
have ataxia manifested by a gait disorder.


CONCLUSION OF LAW

The veteran does not have ataxia, manifested by a gait 
disorder, that was incurred or aggravated in military 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303(a) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records show that he sustained 
lacerations of the head and face and a closed head injury 
with loss of consciousness on November 21, 1992, when the 
automobile in which he was a passenger was struck by another 
vehicle.  He was immediately hospitalized, and computerized 
tomography scan of the skull showed minimal cerebral edema.  
He had no recollection of the accident, but the accident 
investigation report indicated he was asleep at the time.  
Neurologic examination showed a slight right facial droop, 
slight right deviation of the tongue, slight weakness of the 
right upper extremity, and gait was slow, broad based, and 
slightly ataxic.  Finger-to-nose and rapid alternating 
movements were within normal limits, deep tendon reflexes 
were symmetric, and the motor examination was otherwise 
unremarkable.  Sensation to light touch was within normal 
limits.  Diagnoses included organic brain syndrome.

In the days following the accident, the veteran was 
somnolent, confused and disoriented, speech was slightly 
slurred, and affect was blunted.  Examiners felt he lacked 
capacity to give informed consent.  Within a week of the 
accident, he was referred for neuropsychological evaluation, 
but the examiner felt he would not be able to endure a 
rigorous battery of tests.  On mental status examination, he 
was disoriented to day and place, but speech was generally 
focused and coherent, and did not suggest abnormality of 
thought.  There were perseverative responses, and there was 
impairment of psychomotor abilities, the ability to sustain 
concentration, and the ability to follow verbal instructions.  
The examiner said these symptoms were consistent with frontal 
lobe damage, but also noted that the veteran's 
"neuropsychological profile" was in a state of flux and 
further testing should be done at a later date.

The veteran improved during hospitalization, and discharged 
to convalescent leave on December 4, 1992.

A January 1993 record by the psychiatry clinic noted that the 
veteran had just returned from convalescent leave.  He 
complained of difficulty with concentration and short-term 
memory, but denied emotional lability, angry outbursts, 
impulsive behavior, or any symptoms of a mood or psychotic 
disorder.  Speech was normal and thought was linear, there 
was no evidence of emotional lability, and affect was 
congruent.  There was no evidence of hallucinations, 
delusions, or  suicidal or homicidal ideation.  Judgment and 
impulse control were not impaired and insight was good.  
There was no Axis I diagnosis, and the Axis III diagnosis was 
post-concussive syndrome, status post closed head injury, 
characterized by some difficulty with memory and 
concentration that the examiner said would likely resolve.  
The veteran was determined to be psychiatrically fit for full 
duty.

January 1993 psychological testing showed significant 
recovery in "executive functions" and marked improvement in 
concentration, in the ability to understand and follow 
instructions, and in the ability to reason conceptually and 
abstractly.  Still, there was some mild impairment of memory 
and concentration based on age and education.  The veteran's 
performance level was consistent with the stage of his 
recover, and his recovery was expected to continue for two 
more years.

The veteran served as a pallbearer at military funerals, and 
February 1993 treatment records reflected his complaint that 
his coordination had been adversely affected by the accident.  
His lack of coordination prompted harassment by others with 
whom he worked, and that led to isolation, sadness, anxiety, 
and aggressive feelings.  The Axis I diagnosis was adjustment 
disorder with anxious mood.  In addition, he gave a history 
of headaches, increasing in frequency, since the accident.

March treatment records showed the veteran's complaints of 
severe headaches after physical training and an inability to 
walk a straight line or balance on one foot.

A March 1993 medical board report noted that the veteran was 
oriented, cranial nerves were normal, cerebellar testing was 
normal, deep tendon reflexes were symmetric, strength was 
normal, and sensation was intact.  However, he was unable to 
tandem walk, mild dysphasia was evident, he was lethargic, 
and concentration and short-term memory were impaired.  The 
medical board approved the report in May and referred the 
veteran's case to the physical evaluation board.

A June 1993 psychological assessment noted the veteran's 
complaints of difficulty with attention, concentration, and 
short-term memory, and frustration and emotional distress 
because of reduced physical efficiency and fitness.  During 
the third hour of testing, he complained of headache and 
fatigue.  Testing confirmed impairment of concentration and 
memory and also demonstrated some right-sided slowing on 
tests of manual dexterity.  Results of memory tests 
administered six days later were worse and the examiner noted 
that such variability is often seen in mild to moderate head 
injury cases.  Results on the Minnesota Multiphasic 
Personality Inventory suggested that the veteran was 
concerned with somatic symptoms and deficits of attention and 
memory.  His responses, however, to items that were repeated 
were inconsistent, and results suggested an effort by the 
veteran to simulate or exaggerate psychopathology.  The 
examiner concluded that impairment was most notable in the 
inability to sustain concentration which resulted in 
impairment of memory.  Overall, there was moderate impairment 
in neuropsychological performance.

July 1993 computerized tomography of the veteran's skull was 
normal.  Psychological evaluation later that month noted his 
complaints of headache, which worsened with increased 
concentration, within five minutes of beginning testing.  
There were mild speech and cognitive deficits secondary to 
the closed head injury.  For headaches and depression, the 
neurology clinic prescribed nortriptyline, a tricyclic 
antidepressant.

In an August 1993 letter, the physical evaluation board 
advised the veteran that several disorders resulting from the 
closed head injury, including severe headaches, moderate 
memory loss, anxiety, a history of suicidal ideation, 
lethargy, a speech disorder, and difficulty with 
concentration, intuition, and intellectual processes, 
rendered him unfit for duty.  That determination was 
finalized in an October 1993 notice from the board.

In December 1993, the veteran claimed service connection for 
several disorders, including headaches, as residuals of the 
November 1992 closed head injury.

A July 1994 letter from The Neurology Center noted the 
veteran's medical history including exertional headaches and 
a balance and gait disorder.  Examination showed decreased 
strength and increased reflexes in the right upper extremity, 
some right-sided imprecision on finger-to-nose testing, a 
tandem gait that was slow and mildly ataxic, and a positive 
Romberg sign.  Magnetic resonance imaging, to check for 
posttraumatic parenchymal changes in the brain, was normal.  
Medication was changed from nortriptyline to Zoloft.

A November 1994 letter from The Neurology Center noted the 
veteran's complaints.  Tandem gait was slow, but intact, and 
right-sided weakness and dysdiadochokinesia, consistent with 
left hemispheric deficit, persisted.  A peroneal 
somatosensory evoked response examination was abnormal 
consistent with a lesion of the nuclei gracilis or the medial 
lemniscal system.

At a November 1994 VA general medical examination, the 
examiner noted that the veteran was working two jobs and was 
not on any medication.  The neurologic examination showed 
that cranial nerves II through XII were now intact, speech 
was intact, gait was normal, strength was 5/5, reflexes were 
normal, and sensation to light touch and pinprick was intact. 

At a November 1994 VA psychiatric examination, history was 
noted of the closed head injury.  The veteran said that, 
after he returned to duty, he had problems with coordination 
and was teased by co-workers.  He complained of headaches, 
severe mood shifts, rage, and impaired concentration and 
memory.  Right-sided weakness was noted and, on mental status 
examination, the veteran was unable to perform simple 
calculations or to abstract simple proverbs, there was short-
term memory deficit, and affect was depressed though, at 
times, labile.  The diagnoses were right-sided weakness and 
moderate to severe dementia with organic affective disorders, 
all secondary to head injury.

The January 1995 RO decision granted service connection for 
headaches, and assigned a 10 percent evaluation.  The 
decision noted the veteran's difficulty in service walking a 
straight line and balancing on one foot, but cited the 
November 1994 VA examination where gait was normal, and 
denied service connection for ataxia.  In a January 1995 
Notice of Disagreement (NOD), the veteran said he had "lost 
[sic] of strong [sic] to one side and it may even be 
ataxia."

A May 1995 record by The Neurology Center noted that mood and 
impulse control had improved with Zoloft, but headaches had 
not.  Headaches began, or worsened, with exertion such as 
lifting weights.  Muscle strength was 5/5, Romberg was 
negative, and tandem walk was steady.

At a February 1996 hearing, the veteran testified that, at 
the time of the November 1992 motor vehicle accident, he 
served as a pallbearer at military funerals and his duties 
required that he walk in a certain manner while bearing a 
casket during funeral ceremonies.  When he returned to duty 
after the accident, he had difficulty maintaining his balance 
while walking in the manner prescribed.  Currently, he 
occasionally sensed a loss of balance but had not fallen.  He 
worked for an aerospace company as an interoffice courier, 
and ataxia had not affected his work.

At a March 1996 VA neurologic examination, the history of the 
veteran's motor vehicle accident and closed head injury was 
noted.  He reported headaches that were occasionally 
associated with nausea and so severe that he could not work.  
Headaches that severe occurred about once each month.  He 
reported improvement with respect to coordination, but he had 
been a weight lifter and felt that his right upper extremity 
was still weaker than his left.  In addition, he was going 
through a divorce and being treated for depression.  
Examination revealed a minimal right "hemiparesis" 
manifested by slight weakness of interosseous muscles, and 
slowing of finger movements, and slight weakness of wrist 
extensors.  The examiner said there was "no ataxic tremor," 
but gait was not described and the report suggested that the 
examination was limited to the right upper extremity.

During March 1996 neuropsychological testing at the National 
Naval Medical Center, the examiner reviewed earlier 
evaluations.  The veteran reported that he was working about 
40 hours per week at two jobs, and supervisors at both jobs 
were pleased with his work.  He complained that his right 
side was still weak, he had memory problems, had difficulty 
understanding written and verbal material, and was easily 
confused. 

A May 1996 record by The Neurology Center noted the veteran's 
report of constant, low-grade pressure over the right temple 
with sporadic shooting pain lasting less than a second.  The 
examiner noted that the veteran had not responded to standard 
migraine medication, and said it was "hard to characterize 
these headaches."  Gait was normal on examination.

In March 1998, the veteran began regularly seeing Helene 
Emsellem, M.D., of The Center for Sleep and Wake Disorders.  
In an April 1998 letter to Stuart Stark, of The Capitol 
Neurology and Headache Center, Dr. Emsellem reported that the 
veteran complained of chronic headaches, which he had opted 
not to treat with any specific medication, that caused him to 
occasionally miss work.  He also reported poor impulse 
control and outbursts of temper.  On examination, gait was 
narrow-based with good heel-to-toe walk.

In a July 1998 record, Dr. Emsellem noted that the veteran 
was neurologically intact by gross motor examination, deep 
tendon reflexes were 2+ and symmetric, and gait was steady.

At an April 2000 hearing convened by a decision review 
officer, the veteran, when asked about the symptoms of his 
psychiatric disorder, said he had problems with memory and 
impulse control.  He said he had no problems interacting with 
others at work, but then told of an incident when he wanted 
to rip someone's throat out but, instead, hit a wall with his 
fist.  When asked about "ataxia of the right arm," he said 
he believed his right arm was weaker after the November 1992 
accident.  With regard to headaches, he said he had them 
nearly every day, sometimes three or four times during the 
day, and that they were occasionally accompanied by nausea, 
photophobia, blurred vision, or dizziness.  He said his most 
recent treatment for headaches was probably in August 1999.  
The veteran did not mention a gait disorder.

After the hearing, the decision review officer directed that 
the veteran be afforded a VA examination that would assess 
ataxia of the right upper extremity.
At a May 2000 VA neurologic examination, the medical history 
in the veteran's claim file was reviewed.  The veteran 
reported right-sided headaches three or four times per week 
that were sometimes so severe he could not think or work 
well.  He described the headache pain as stabbing or 
throbbing, and said it was occasionally accompanied by 
photophobia, phonophobia, or nausea.  He listed the 
medications he had taken for headaches in the past, said none 
of them had worked well, and said he was not currently taking 
any medication for headache.  He also reported persistent 
problems with gait.  On examination, gait was normal, with 
good tandem walk, and with no evidence of ataxia.  Deep 
tendon reflexes were symmetric in the lower extremities.  
Diagnoses included organic brain injury with organic brain 
syndrome, posttraumatic headaches, and minimal right 
"hemiparesis," all secondary to an organic brain injury.

Analysis

There has been a change in the law during the pendency of 
this appeal.  The Veterans Claims Assistance Act of 2000 
(VCAA) was enacted on November 9, 2000.  38 U.S.C. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West Supp. 2001).  
VCAA eliminates the requirement for a well-grounded claim.  
38 U.S.C.A. § 5107(a).  It also identifies and describes 
duties on the part of VA to advise a claimant of the evidence 
needed to substantiate a claim and to help a claimant obtain 
that evidence.  38 U.S.C.A. §§ 5103, 5103A.  The duties to 
notify and assist claimants have been implemented by a new 
regulation.  66 Fed. Reg. 45620, 45630-2 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. § 3.159).

In this case, in addition to the January 1995, October 1996, 
December 1996, August 1997, and June 2001 decisions, the RO 
sent the veteran Statements of the Case (SOC) in May 1995 
(service connection for ataxia), in November 1996 (evaluation 
for headaches), and in March 1997 (evaluation for a 
psychiatric disorder).  The RO also sent the veteran 
Supplemental Statements of the Case (SSOC) in May 1996, March 
1997, August 1997, and June 2001.  The decisions and the 
Statements notified the veteran of the shortcomings of his 
claims while the Statements also set out the applicable law 
and regulations.  The claim file includes the veteran's 
service medical records, records from the National Naval 
Medical Center, VA treatment records and examination reports, 
treatment records and correspondence from health care 
providers the veteran identified, and statements and argument 
from the veteran and his representatives.  Finally, the 
veteran testified at VA hearings in February 1996 and April 
2000, and transcripts of those hearings are in the file.  In 
view of the foregoing, we find that VA has satisfied the 
notice and duty-to-assist provisions of VCAA and 38 C.F.R. 
§ 3.159.

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection, there must be evidence of an 
etiologic relationship between a current disability and 
events in service or an injury or disease incurred there.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), citing 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Immediately after the November 1992 motor vehicle accident, 
the veteran's gait was broad based and described as mildly 
ataxic, he was unable to tandem walk, and examination results 
suggested that he sustained frontal lobe damage in the 
accident.  The mild ataxia may have been magnified, or may 
have seemed more significant, to the veteran because of the 
nature of his duties as a pallbearer at military funerals.  
Examiners, however, recognized that his overall condition was 
in a state of flux and, indeed, it improved during his two-
week hospitalization.  Nevertheless, he still had a problem 
with gait after a period of convalescent leave, and that 
problem precluded his continued duty as a pallbearer at 
military funerals.  Eventually, residuals of the closed head 
injury he sustained in the motor vehicle accident led to his 
separation from service.

The veteran's December 1993 claim did not mention ataxia, but 
the January 1995 RO decision addressed a gait disorder noted 
in service, and denied service connection for ataxia.  The 
veteran, however, had also complained of weakness of the 
right upper extremity and, in his January 1995 NOD, the 
veteran said he had "lost [sic] of strong [sic] to one side 
and it may even be ataxia."  Thus, the benefit sought on 
appeal is not entirely clear.  Service connection has been 
granted for "hemiparesis" of the right upper extremity.  

The Board notes the following:  tandem gait was slow and 
mildly ataxic in July 1994; tandem gait was slow but intact 
by one examiner, and normal by another, in November 1994; 
gait was normal in May 1996; gait was narrow-based with good 
heel-to-toe walk in March 1998; gait was steady in July 1998; 
and gait was normal, with good tandem walk and no evidence of 
ataxia, in May 2000.  Service connection is granted, not for 
disease or injury incurred in service, but for disability 
resulting from a disease or injury incurred there.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is no 
evidence of a current disability manifested by a gait 
disorder, and service connection for ataxia, manifested by a 
gait disorder, is not warranted; thus the preponderance of 
the evidence is against the claim of service connection.


ORDER

Service connection for ataxia, manifested by a gait disorder, 
is denied.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:
? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

